         Case 4:19-cv-03982-DMR Document 22 Filed 02/24/20 Page 1 of 3




 1   JOEL P. GUMBINER(#111586)
     GORDON McAULEY(#99932)
2    WILLIAMS & GUMBINER LLP
     lOIO B Street, Suite 200
3    San Rafael, CA 94901
     Phone:(415) 755-1880
4    Joel@,insuredlaw.com
     Gmcaulev@,williamsgumbiner.com
5
     Attorneys for Plaintiff Peter Jegers
6

7


8
                              IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   PETER JEGERS                                         Case No. 4:I9-CV-03982-DMR

12          Plaintiff,                                    STIPULATION OF DISMISSAL

13                  vs.



14   ATAIN SPECIALTY INSURANCE
     COMPANY,
15
            Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between the parties to this action tbrougb their

19   designated counsel that the above-captioned action be and hereby is dismissed with prejudice

20   pursuant to FRCP41(a)(1).

21          Pursuant to FRCP 4I(a)(I)(A)(ii) the parties hereto stipulate that this matter be dismissed

22   in its entirety. The parties further stipulate that the dismissal be with prejudice, and with each

23   party to bear its own fees and costs. A [Proposed] Order is lodged herewith.

24          Gordon D. McAuIey attests that pursuant to EOF Rule 5-1(e)(3), all other signatories

25   listed, and on whose befalf the filing is submitted, concur in the filing's content and have

26   authorized the filing.

27


28
                                                    -1-

     I9-CV-03982-DMR                                            STIPULATION FOR DISMISSAL
            Case 4:19-cv-03982-DMR Document 22 Filed 02/24/20 Page 2 of 3




1                DATED: February 24,2020                                    WILLIAMS & GUMBINLR,LLP

2


3                                                                           Joel P. Gumbiner/Gordeui D. McAuIey
                                                                            Attorneys for Plainti^tfreter Jegers
4


5                DATED: February 24, 2020                                   MOKRI, VANIS & JONES,LLP

6
                                                                                            /S/
7                                                                           Gail Ann Y. Stargardter
                                                                            Attorneys for Defendant Atain Specialty Ins Co.
8
     G:\CLIENT DOCUMENTS\Jegers, Dan\Litigatlon\Federal Court\CAPTION,doc


9

10

11

12

13

14

15

16

17

18


19

20

21

22

23

24


25

26


27

28
                                                                               -2-

     19-CV-03982-DMR                                                                       STIPULATION FOR DISMISSAL
            Case 4:19-cv-03982-DMR Document 22 Filed 02/24/20 Page 3 of 3




 1                                                   PROOF OF SERVICE

 2   Case Name:                  Jegers v. Atain, USDC NDCA 19-cv-03982-DMR

 3          1, the undersigned, under penalty of perjury, declare that I am a citizen ofthe United States,
     over the age of 18 years and not a party to the within entitled cause of action. My business address
 4
     is 1010 B Street, Suite 200, San Rafael, CA 94901, and 1 am employed in Marin County, California.
     On February 24,2020,1 served a true copy of:
 5

     STIPULATION OF DISMISSAL
6

 7
     [PROPOSED] ORDER ON STIPULATION OF DISMISSAL

 8

9             1 caused to be served said document on the following parties involved as follows:

10
     GailAnn Y. Stargardter
11   Mokri, Vanis & Jones, LLP
     4100 Newport Place Drive, Suite 840
12   Newport Beach, CA 92660
     (949)226-7040 Fax:(949)226-7150
13   gstargardter@,m vi Up.com
     Patricia Tonti-Mace - staff
14   ptonti-mace@mvillp.com
     Atain Specialty Insurance Company
15

16              X            By E-Service by using the CM/CMF system which will send                  /
                             notification of such Bling to the email addresses denoted on the
17
                             Electronic Mail Notice List.                            /

18
                             By First Class Mail by depositing sealed envelopes in the Unifed States
                              mail at San Rafael, California with postage full/^prepaid.
19
             1 declare under penalty of perjury under the laws ofthe^ate oLCalifomia that the foregoing
20   is true and correct and that this declaration is executed qn F^J^uary^,2020, at San Rafael,
     California.
21

22
                                                                         fia Fedoroff
23
                                                                       foroff@.williamsgumbiner.com
24   G:\CLIENT DOCUMENTS\Jegers,Dan\Litigation\Federal Court\POS.doc

25

26

27

28
